Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 6/20/2022 Applicant has amended Claims 1, 5 and 27, and added new claim, Claim 28.  
Claims 6-7, 14-23, 25 and 26 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1, 3-5, 8, and 27-28 are under consideration. 


Withdrawn Claim Objections
	The objection to Claims 1 and 27 have been withdrawn due to Applicant’s amendment.
Withdrawn 35 USC § 112(b)
The prior rejection of Claim 1, 3-5, 8 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of Claim 1 to describe the population of MSCs killed.


Maintained Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 encompasses a genus of methods for producing a genus of fetal appendageal mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single method for producing amniotic MSCs with increased proliferative ability.  
	Dependent claims 3-4 and 27 encompass a genus of methods further comprising maintaining the fetal appendageal MSCs in a frozen state and thawing steps.
	Dependent claim 5 encompasses a genus of methods further comprising culturing and/or sub-culture the thawed fetal appendageal MSCs.
	Dependent claim 8 encompasses a genus of methods wherein a genus of metallothionein genes are induced in the thawed fetal appendageal MSCs.
Dependent claim 28 encompasses a genus of methods comprising fetal appendageal MSCs that are amniotic MSCs.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of methods comprising a suspension step in a cryopreservation solution, a freezing step at a rate of -3°C/min, and a thawing step for producing a genus of fetal appendageal mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single method for producing amniotic MSCs with increased proliferative ability.  
Specifically in regard to the genus of fetal appendageal MSCs as per claim 1 and 28, the specification demonstrates that a single type of MSC (i.e., an amniotic MSCs) are derived from human donors, enzyme treated, and passaged up to three times (i.e., pre-cultures 1-3) before freezing (Example 1, p. 41-44, Steps 1-1 to Step 1-4; Example 2, p. 49-50, Step 2-1 to Step 2-5; Example 3, p. 51-53, Step 3-1 to Step 3-5).
In regard to the genus of freezing-and-thawing steps as per claim 1, the specification demonstrates a single method comprising that the pre-cultured amniotic MSCs are placed in a cryopreservation solution comprising 12% HES, 10% DMSO, and 8% HSA and cooled to -40°C at a rate between -2°C/min and -1C°/min, and then cooled to -90°C at a rate of -10C°/min, and then cryopreserved at -150C for 2, 14 or 30 days (p. 44, Step 1-5, p. 50, Step 2-6, p. 54, Step 3-6).  In addition, the specification demonstrates that cells are thawed immersed in a 37°C water bath.
In regard to the cell death of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs exhibited a survival rate ranged from 55% to 96% (p. 44, [0140] of Example 1, p. 60, [0193] of Example 5). 
In regard to the proliferation ability of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs produced according to the single disclosed method exhibited higher proliferation rates in terms of cells per (cells/day) ranging from 0.14 (1/day), 0.21 (1/day) and  0.32 (1/day), (p. 47, Table 2, p.51, [0160], p. 55, [0174, 0176]), compared untreated amniotic MSCs (i.e., “pre-cultured” cells) which had growth rates of 0.6 (1/day) and 0.11 (1/day) (p. 44, [0138], p. 47, Table 2, p. 54, [0170]).
In regard to CD106 expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were initially cultured (i.e., “Main culture”) or passaged one or two times (i.e., “subculture 1” or “subculture 2”) exhibited either 1.4% or no CD106 expression via immunostaining (p. 48, [0149] of Example 1, p. 57, [0181] of Example 3). 
In regard to metallothionein (MT) gene expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were passaged two times in culture (i.e., “subculture 2”) compared to pre-frozen-thawed amniotic MSCs (i.e. “pre-culture 3”) exhibited about a two fold increase in MT gene expression via a gene chip microarray signal (p. 59, [0189], Table 4 of Example 4). 
In regard to dependent claims 3-4 and 27 encompassing a genus of methods further comprising maintaining the fetal appendageal MSCs in a frozen state, as stated supra, Applicant discloses maintaining the amniotic MSCs for 2, 14 or 30 days in a frozen state, and are thawed in a 37°C water bath.
	In regard to dependent claim 5 encompassing a genus of methods further comprising culturing and/or sub-culture the thawed fetal appendageal MSCs, as stated supra, Applicant discloses culturing and/or sub-culturing the thawed amniotic MSCs up to three passages.
In regard to dependent claim 8 encompassing a genus of methods wherein a genus of metallothionein genes are induced in the thawed fetal appendageal MSCs, as stated supra, Applicant discloses a genus of metallothionein genes are induced in the thawed amniotic MSCs.
	Accordingly, Applicant’s specification did not describe any method comprising any cryopreservation solution, any freezing step comprising -3°C/min, nor any thawing step with any fetal appendageal MSCs as broadly as claimed, nor did Applicant adequately set forth in terms of distinguishing identifying characteristics of fetal appendageal MSCs that could be made by the claimed method as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of methods for making fetal appendageal MSCs with increased proliferation ability. 
DISCLOSURE OF STRUCTURE
Applicant has provided no other fetal appendageal MSC beyond amniotic MSCs with increased proliferation ability produced according to a single freeze-and-thaw method. However, the prior art is silent with respect to increasing the proliferation ability of fetal appendageal MSCs such as amniotic MSCs by freeze-and-thaw methods. Furthermore, neither the specification nor the art indicate a relationship between the structure of the claimed genus of fetal appendageal MSCs and the ability to have increased proliferation after freezing-and-thawing.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, the specification only demonstrates that amniotic MSCs exhibit increased proliferation after a single freeze-and-thaw method.
The breadth of the claims encompass a genus of fetal appendageal MSCs with increased proliferation after a genus of freeze-and-thaw methods, yet the present specification provides no guidance nor description which fetal appendageal MSCs and which method steps would result in increased proliferation, therefore the skilled artisan would not know what rational approach to take to make the genus of fetal appendageal MSCs with any predictable outcome on proliferation ability.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed invention.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention was not well established. Although the making of producing and freeze-and-thawing amniotic MSCs was known in the state of the art, one of skill in the art would neither expect nor predict the appropriate functional change in the proliferation ability according to the claimed genus of fetal appendageal MSCs method steps. 
Specifically, the prior art of Hennes et al., (Prenatal Diagnosis, 05/2015, 35:456-462) teaches a method for producing a cell population comprising amniotic MSC comprising cryopreservation suspension, freezing, and thawing steps as claimed, but does not result in amniotic MSCs with increased proliferative ability.
In regard to suspension step of claim 1, Hennes teaches suspending a cell population comprising amniotic MSCs in a cryopreservation solution (see Table S1), wherein the amniotic MSC cells have a varying proliferative ability (see Fig. 1C “control”).
In regard to the freezing step of claim 1, Hennes teaches freezing the suspension by decreasing a temperature freezing rate of -1°C/min to -80°C, and then in liquid nitrogen (p. 457, 2nd para.). 
In regard to the thawing step of claim 1, Hennes teaches thawing the frozen suspension in warmed media (Table S1), wherein a portion of the amniotic MSCs are killed (p. 459, Fig 1A & 1B).
Thus, Hennes teaches the cell type and three active steps of claim 1. 
However, Hennes demonstrates a decrease in proliferation of the amniotic MSCs after freeze/thawing according to claimed method, wherein “control” (i.e., unfrozen samples) exhibit a double time of about 30 hours, while the frozen/thawed amniotic MSCs exhibit slower doubling times of between 35-55 hours (p. 459, Fig 1C).
In regard to the expression of CD106 in the thawed amniotic MSCs as per claim 1, Moon et al. (Human Reproduction, 1998, 23:1760-1770, IDS 7/24/2018) evidences that amniotic MSCs are CD106 negative (Abstract).  Furthermore, similar to Hennes, Moon demonstrates that after a rapid freezing/thawing method that there is no difference in proliferation ability of amniotic MSCs (p. 1763, Fig. 3). Accordingly, one of ordinary skill in the art would have expected that the 95% or more of the freeze/thawed amniotic MSCs were CD106 negative; thus, this functional feature does not describe the invention sufficiently to guide the ordinary artisan to make the claimed fetal appendageal MSCs with increased proliferation.
In regard to MT gene expression in the thawed amniotic MSCs as per claim 1, Snyers al., (Eur J Biochem, 1994,233:411-418) teaches that MT gene expression is inducible in amniotic cells where it serves as a cytoprotectant against oxidative stress (Abstract, Discussion, p. 415, last para., see Fig. 4). Similarly, King et al. (AJOG, 1997, 177:1496-1501) teaches a similar MT induction can occur in amniotic MSCs in particular. Accordingly, one of ordinary skill in the art would have expected that the oxidative stresses associated with freeze/thawed amniotic MSCs would have increased MT expression; thus, this functional feature does not describe the invention sufficiently to guide the ordinary artisan to make the claimed fetal appendageal MSCs with increased proliferation.
In regard to dependent claims 3-5 and 27, Hennes teaches the amniotic MSCs are frozen for at least a week, and then thawed in warmed media before being subcultured, which is the same or similar to the claimed method steps.
	In regard to dependent claim 8, Snyers evidences that MT2A can be upregulated in the amniotic cells (Results, p.413, 3rd para.).
Applicant has claimed a genus of methods for making a genus of fetal appendageal MSCs with increased proliferation ability, yet the specification has not disclosed such a genus and has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus methods for making the genus of fetal appendageal MSCs with increased proliferation ability. Furthermore, the state of the art indicated that making the claimed genus of amniotic MSCs is not well established with the claimed function and would require undue experimentation, and one of skill in the art would neither expect nor predict the claimed increase in the proliferation ability according to the claimed genus of methods comprising the genus of fetal appendageal MSCs.
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of method steps for making the genus of fetal appendageal MSCs with increased proliferation ability. Specifically, there is limited description of the structure-function relationship between the claimed genus of methods and their ability to produce the claimed genus of fetal appendageal MSCs with increased proliferation ability, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the claimed invention.
RESPONSE TO ARGUMENTS
In the response filed 6/20/2022, Applicant argues that they have amended claim 1 to fully describe the method necessary to produce MSCs with increased proliferative ability, by limiting the MSCs to “fetal appendage” MSCs, and has filed new claim 28 to described the fetal appendage MSCs as amniotic MSC.
Applicant’s arguments have been fully considered, but they are not found persuasive. 
Although, Applicant has narrowed the MSCs to “fetal appendage” MSCs as per claim 1 or “amniotic” MSCs as per claim 28, they have simultaneous broadened the method to include a genus of method steps so long as they include a freezing step at a rate of no more than -3°C/min as per claim 1 or between -2°C/min and -1°C/min as per claim 27. Since Applicant has broadened the claimed method steps, while simultaneous narrows the MSCs, the Examiner is necessitated by amendment reapply the 112(a) rejection with the evidence of Hennes et al. (2015). Specifically, Hennes demonstrates that when one of ordinary skill attempts to practice the claimed method, the result is not an amniotic MSC with increased proliferation, but the opposition, wherein the freeze/thawed amniotic MSC exhibits decreased proliferation, thereby demonstrating that Applicant was not sufficiently in possession of the broader invention as claimed. See MPEP 2163, I(B), which states “omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998); and see In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes."(emphasis in original)). 


Claim Rejections - 35 USC § 112(a)
Scope of Enablement

Claims 1-5, 8 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making amniotic derived mesenchymal stem cells according to a single described method, does not reasonably provide enablement for making any type of fetal appendageal mesenchymal stem cells according to any of the claimed methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

SCOPE OF THE INVENTION 
Independent claim 1 encompasses a genus of methods for producing a genus of fetal appendageal mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single method for producing amniotic MSCs with increased proliferative ability.  
	Dependent claims 3-4 and 27 encompass a genus of methods further comprising maintaining the fetal appendageal MSCs in a frozen state and thawing steps.
	Dependent claim 5 encompasses a genus of methods further comprising culturing and/or sub-culture the thawed fetal appendageal MSCs.
	Dependent claim 8 encompasses a genus of methods wherein a genus of metallothionein genes are induced in the thawed fetal appendageal MSCs.
Dependent claim 28 encompasses a genus of methods comprising fetal appendageal MSCs that are amniotic MSCs.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of methods comprising a suspension step in a cryopreservation solution, a freezing step at a rate of -3°C/min, and a thawing step for producing a genus of fetal appendageal mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single method for producing amniotic MSCs with increased proliferative ability.  
Specifically in regard to the genus of fetal appendageal MSCs as per claim 1 and claim 28, the specification demonstrates that a single type of MSC (i.e., an amniotic MSCs) are derived from human donors, enzyme treated, and passaged up to three times (i.e., pre-cultures 1-3) before freezing (Example 1, p. 41-44, Steps 1-1 to Step 1-4; Example 2, p. 49-50, Step 2-1 to Step 2-5; Example 3, p. 51-53, Step 3-1 to Step 3-5).
In regard to the genus of freezing-and-thawing steps as per claim 1, the specification demonstrates a single method comprising that the pre-cultured amniotic MSCs are placed in a cryopreservation solution comprising 12% HES, 10% DMSO, and 8% HSA and cooled to -40°C at a rate between -2°C/min and -1C°/min, and then cooled to -90°C at a rate of -10C°/min, and then cryopreserved at -150C for 2, 14 or 30 days (p. 44, Step 1-5, p. 48, Step 2-6, p. 54, Step 3-6).  In addition, the specification demonstrates that cells are thawed immersed in a 37°C water bath.
In regard to the cell death of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs exhibited a survival rate ranged from 55% to 96% (p. 44, [0140] of Example 1, p. 60, [0193] of Example 5). 
In regard to the proliferation ability of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs produced according to the single disclosed method exhibited higher proliferation rates in terms of cells per (cells/day) ranging from 0.14 (1/day), 0.21 (1/day) and  0.32 (1/day), (p. 47, Table 2, p.51, [0160], p. 55, [0174, 0176]), compared untreated amniotic MSCs (i.e., “pre-cultured” cells) which had growth rates of 0.6 (1/day) and 0.11 (1/day) (p. 44, [0138], p. 47, Table 2, p. 54, [0170]).
In regard to CD106 expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were initially cultured (i.e., “Main culture”) or passaged one or two times (i.e., “subculture 1” or “subculture 2”) exhibited either 1.4% or no CD106 expression via immunostaining (p. 48, [0149] of Example 1, p. 57, [0181] of Example 3). 
In regard to metallothionein (MT) gene expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were passaged two times in culture (i.e., “subculture 2”) compared to pre-frozen-thawed amniotic MSCs (i.e. “pre-culture 3”) exhibited a two fold increase in MT gene expression via a gene chip microarray signal (p. 59, [0189], Table 4 of Example 4). 
In regard to dependent claims 3-4 and 27 encompassing a genus of methods further comprising maintaining the fetal appendageal MSCs in a frozen state, as stated supra, Applicant discloses maintaining the amniotic MSCs for 2, 14 or 30 days in a frozen state, and are thawed in a 37°C water bath.
	In regard to dependent claim 5 encompassing a genus of methods further comprising culturing and/or sub-culture the thawed fetal appendageal MSCs, as stated supra, Applicant discloses culturing and/or sub-culturing the thawed amniotic MSCs up to three passages.
In regard to dependent claim 8 encompassing a genus of methods wherein a genus of metallothionein genes are induced in the thawed fetal appendageal MSCs, as stated supra, Applicant discloses a genus of metallothionein genes are induced in the thawed amniotic MSCs.
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of producing and freeze-and-thawing amniotic MSCs was known in the state of the art, one of skill in the art would neither expect nor predict the appropriate functional change in the proliferation ability according to the broadly claimed genus of methods for making fetal appendageal MSCs. 
Specifically, the prior art of Hennes et al., (Prenatal Diagnosis, 05/2015, 35:456-462) teaches a method for producing a cell population comprising amniotic MSC comprising cryopreservation suspension, freezing, and thawing steps as claimed, but does not result in amniotic MSCs with increased proliferative ability.
In regard to suspension step of claim 1, Hennes teaches suspending a cell population comprising amniotic MSCs in a cryopreservation solution (see Table S1), wherein the amniotic MSC cells have a varying proliferative ability (see Fig. 1C “control”).
In regard to the freezing step of claim 1, Hennes teaches freezing the suspension by decreasing a temperature freezing rate of -1°C/min to -80°C, and then in liquid nitrogen (p. 457, 2nd para.). 
In regard to the thawing step of claim 1, Hennes teaches thawing the frozen suspension in warmed media (Table S1), wherein a portion of the amniotic MSCs are killed (p. 459, Fig 1A & 1B).
Thus, Hennes teaches the cell type and three active steps of claim 1. 
However, Hennes demonstrates a decrease in proliferation of the amniotic MSCs after freeze/thawing according to claimed method, wherein “control” (i.e., unfrozen samples) exhibit a double time of about 30 hours, while the frozen/thawed amniotic MSCs exhibit slower doubling times of between 35-55 hours (p. 459, Fig 1C).
In regard to the expression of CD106 in the thawed amniotic MSCs as per claim 1, Moon et al. (Human Reproduction, 1998, 23:1760-1770, IDS 7/24/2018) evidences that amniotic MSCs are CD106 negative (Abstract).  Furthermore, similar to Hennes, Moon demonstrates that after a rapid freezing/thawing method that there is no difference in proliferation ability of amniotic MSCs (p. 1763, Fig. 3). Accordingly, one of ordinary skill in the art would have expected that the 95% or more of the freeze/thawed amniotic MSCs were CD106 negative; thus, this functional feature does not enable the broadly claimed invention sufficiently to guide the ordinary artisan to make the claimed fetal appendageal MSCs with increased proliferation.
In regard to MT gene expression in the thawed amniotic MSCs as per claim 1, Snyers al., (Eur J Biochem, 1994,233:411-418) teaches that MT gene expression is inducible in amniotic cells where it serves as a cytoprotectant against oxidative stress (Abstract, Discussion, p. 415, last para., see Fig. 4). Similarly, King et al. (AJOG, 1997, 177:1496-1501) teaches a similar MT induction can occur in amniotic MSCs in particular. Accordingly, one of ordinary skill in the art would have expected that the oxidative stresses associated with freeze/thawed amniotic MSCs would have increased MT expression; thus, this functional feature does not enable the broadly claimed invention sufficiently to guide the ordinary artisan to make the claimed fetal appendageal MSCs with increased proliferation.
In regard to dependent claims 3-5 and 27, Hennes teaches the amniotic MSCs are frozen for at least a week, and then thawed in warmed media before being subcultured, which is the same or similar to the claimed method steps.
	In regard to dependent claim 8, Snyers evidences that MT2A can be upregulated in the amniotic cells (Results, p.413, 3rd para.).
Since the prior art at the effective filing date of the present application did not provide guidance for a genus of methods of making a genus of fetal appendageal MSCs with increased proliferation ability, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112(a), pre-AIA  first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
				CONCLUSION
In conclusion, since the art teaches that success of freeze/thaw methods to produce fetal appendageal MSCs with increased proliferation ability is highly unpredictable and the specification does not provide ample guidance with respect to achieving the increased proliferation commensurate in scope with the genus of method steps comprising the genus of fetal appendageal MSCs as broadly as claimed.
RESPONSE TO ARGUMENTS
In the response filed 6/20/2022, Applicant argues that they have amended claim 1 to fully enable the method necessary to produce MSCs with increased proliferative ability, by limiting the MSCs to “fetal appendage” MSCs, and has filed new claim 28 to described the fetal appendage MSCs as amniotic MSC.
Applicant’s arguments have been fully considered, but they are not found persuasive. 
Although, Applicant has narrowed the MSCs to “fetal appendage” MSCs as per claim 1 or “amniotic” MSCs as per claim 28, they have simultaneous broadened the method to include a genus of method steps so long as they include a freezing step at a rate of no more than -3°C/min as per claim 1 or between -2°C/min and -1°C/min as per claim 27. Since Applicant has broadened the claimed method steps, while simultaneous narrows the MSCs, the Examiner is necessitated by amendment reapply the 112(a) rejection with the evidence of Hennes et al. (2015). Specifically, Hennes demonstrates that when one of ordinary skill attempts to practice the broadly claimed method, the result is not an amniotic MSC with increased proliferation, but the opposition, wherein the freeze/thawed amniotic MSC exhibits decreased proliferation, thereby demonstrating that Applicant was not enabled for the breadth of invention as claimed. See MPEP 2164.08, which states that the Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./

/ARTHUR S LEONARD/           Examiner, Art Unit 1633